Citation Nr: 0937607	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  94-04 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under 38 U.S.C.A., Chapter 35.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, Veteran's Sons

ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1944 to August 
1947.  The Veteran died in January 1992.  The appellant seeks 
benefits as the Veteran's surviving spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 1992 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

By way of history, the appellant filed the original claim of 
entitlement to service connection for the cause of the 
Veteran's death in February 1992.  The RO denied this claim 
in the March 1992 rating decision currently on appeal.  The 
appellant timely perfected this appeal and requested a 
hearing before a decision review officer (DRO) in connection 
with this case.  The hearing was scheduled and subsequently 
held in April 1993.  The appellant and the Veteran's sons, 
D.B. and P.B., testified and the hearing transcript is of 
record.  

D.B. testified that the Veteran was initially hospitalized in 
December 1991 for low blood sugar.  The Veteran's course of 
treatment, according to D.B., was complicated by breathing 
difficulties related to the Veteran's chronic obstructive 
pulmonary disease (COPD).  D.B. testified that the Veteran 
also developed a stress ulcer which required surgical 
intervention.  The Veteran subsequently developed an 
infection following surgery.  The appellant testified that 
while the Veteran was hospitalized, he "blew up, just like 
an inner tube and moisture would come out of his arms.  You 
know, you'd wipe the gauze pad and 10 seconds later you'd see 
it coming out."

The Board subsequently remanded the case for additional 
evidentiary development in July 1996 and afforded the 
appellant a Travel Board hearing in September 1996.  The 
appellant and D.B. testified at that time.  In particular, 
D.B. stated that the Veteran experienced chronic 
osteomyelitis since his discharge from service and that this 
condition caused or contributed to the Veteran's death.  In 
support of this contention, D.B testified about various 
articles and case studies that discussed osteomyelitis.  D.B. 
also asserted that the Veteran incurred chronic "jungle 
rot" on his feet during active service which precipitated 
his fatal infection and that the Veteran had posttraumatic 
stress disorder (PTSD) as a result of his combat experiences 
which in turn, led to chronic nicotine and alcohol addiction, 
COPD, and ultimately, the fatal infection that killed the 
Veteran.  Based on this hearing testimony, the Board issued 
another remand in March 1997.

Following the Board's March 1997 remand, the Board 
adjudicated the appellant's claim and denied the claim on its 
merits in January 1999.  The appellant appealed this decision 
and the United States Court of Appeals for Veterans Claims 
(Court) vacated the Board's January 1999 decision in July 
2001 on the grounds that VA failed to satisfy its duties to 
notify and assist the appellant under the Veterans Claims 
Assistance Act of 2000 (VCAA).  The Court remanded the claim 
for readjudication at that time.  In August 2001, the 
appellant, through counsel, filed a motion for 
reconsideration and an alternative motion for a panel 
decision.  The Court denied both motions in February 2002.  

The Board notes that the appellant's claim was remanded on 
two additional occasions in November 2003 and August 2004 for 
further development of the evidence.  The appellant was then 
notified in March 2008 that the Veterans Law Judge (VLJ) who 
conducted the September 1996 hearing was no longer employed 
at the Board.  She was afforded the opportunity for a new 
hearing at that time, but in May 2008, the appellant declined 
this opportunity.  The Board also requested an independent 
medical examination (IME) opinion in November 2008 given the 
complexity of the current claim.  The IME opinion was 
returned to VA in December 2008 and the appellant's claim is 
now before the Board for final appellate consideration.  


FINDINGS OF FACT

1.  The Veteran died in January 1992 at the age of 65.  The 
death certificate listed the immediate cause of death as 
septic shock, and indicated that the immediate cause of death 
was due to or a consequence of bacteremia, respiratory 
failure, and chronic obstructive pulmonary disease.  

2.  The Veteran was hospitalized in service after being 
wounded in action, but septic shock, bacteremia, respiratory 
failure, or chronic obstructive pulmonary disease were not 
present during service and were not attributable to any 
event, injury or disease during service.

3.  At the time of his death, the Veteran was service-
connected for paralysis, partial, severe, median and ulnar 
nerves, left with involvement of muscle group VII; shell 
fragment wound, severe, muscle group VIII, left forearm, with 
healed compound, comminuted fracture of left ulna; 
osteomyelitis, left ulna; and skin graft scar, abdomen, and 
bone graft scar, right leg.


CONCLUSIONS OF LAW

1.  The Veteran's death was not caused by, or substantially 
or materially contributed to by, a disability or disease 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2008).
2.  The basic eligibility requirements for entitlement to DEA 
benefits under 38 U.S.C.A., Chapter 35 are not met.  38 
U.S.C.A. §§ 3500, 3501, 3510 (West 2002); 38 C.F.R. § 3.807 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing Service Connection 

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Establishing service connection requires 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) 
(2008). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).

Service connection may also be granted on a secondary basis 
for a disability which is proximately due to or the result of 
a service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition shall be considered part of the original condition.  
38 C.F.R. § 3.310(a).  According to Allen v. Brown, 7 Vet. 
App. 439 (1995), secondary service connection may be found 
where a service connected disability aggravates another 
condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service-connected disorder).

In addition, 38 C.F.R. § 3.300(b)(1) (2008) states that a 
disability or death can be service connected on the basis 
that it resulted from an injury or disease attributable to 
the Veteran's use of tobacco products during service if the 
disability or death resulted from a disease or injury that is 
otherwise shown to have been incurred or aggravated during 
service.  For the purposes of this section, "otherwise 
shown" means that the disability or death can be service-
connected on some basis other than the Veteran's use of 
tobacco products during service, or that the disability 
became manifest or death occurred during service. 

The Board also notes that 38 U.S.C.A. § 1154(b) specifically 
allows combat veterans, in certain circumstances, to use lay 
evidence to establish service connection for a disease or 
injury.  In Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007), 
the Court found that while § 1154(b) relaxes the evidentiary 
burden for a combat veteran with respect to evidence of an 
in-service occurrence of an injury, it does not create a 
statutory presumption that a combat veteran's disease or 
injury is automatically service-connected.  The Veteran must 
still provide competent evidence of a relationship between an 
injury in service and a current disability.

Establishing Service Connection for Cause of Death

Dependency and indemnity compensation (DIC) is available to a 
surviving spouse who can establish, among other things, that 
the Veteran died from a service-connected disability.  38 
U.S.C.A. §§ 1310, 1311.  Service connection for the cause of 
the Veteran's death can be established by showing that a 
service-connected disability was either the principal cause 
of death or a contributory cause of death.  38 C.F.R. § 3.312 
(2008).  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  On the other hand, 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it causally shared in producing death, but rather it must be 
shown that there is a causal connection.  38 C.F.R. § 
3.312(c).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the appellant. 

Factual Background and Analysis

In this case, the appellant contends that the Veteran's 
service-connected osteomyelitis, among other conditions, 
contributed to the Veteran's death.  At the time of his 
death, the Veteran was service-connected for paralysis, 
partial, severe, median and ulnar nerves, left with 
involvement of muscle group VII; shell fragment wound, 
severe, muscle group VIII, left forearm with healed compound, 
comminuted fracture of left ulna; osteomyelitis, left ulna; 
and skin graft scar, abdomen, and bone graft scar, right leg.  
See rating decisions dated November 1947, December 1951, and 
March 1960.

The Board has reviewed all of the evidence in this case.  
Service treatment records (STRs) revealed that the Veteran 
was afforded a physical examination in September 1944 prior 
to entering service.  The physical examination was normal, 
and no evidence of septic shock, bacteremia, respiratory 
failure, or COPD was noted at that time.  

The Veteran was subsequently wounded in action while serving 
in Okinawa, Japan.  In May 1945, the Veteran sustained a 
fractured left ulna with possible nerve damage when he was 
struck in the left forearm by shell fragments.  The Veteran 
was found unfit for duty that same month as a result of 
"prolonged hospitalization and convalescence" and 
recommended for transfer to a "mainland general hospital."

Following a lengthy recovery, the Veteran appeared before a 
Medical Evaluation Board (MEB) in July 1947.  The Veteran was 
found unfit for further military service due to "paralysis 
of the nerves, partial, ulnar and median, left, secondary to 
wound, penetrating, forearm left due to enemy action when 
struck by shell fragments."  In addition, it was noted that 
the Veteran was permanently disabled and/or incapacitated by 
weakness and limited motion of the left forearm, hand, and 
fingers.  No references to septic shock, bacteremia, 
respiratory failure, or COPD were contained in the MEB 
report.  The Veteran was medically separated from service 
shortly thereafter.

The first pertinent post-service evidence of record is dated 
September 1949.  The Veteran was afforded a VA examination at 
that time.  The examiner diagnosed the Veteran as having a 
history of osteomyelitis of the left ulna, among other 
conditions, but noted no evidence of active osteomyelitis at 
that time.  In addition, it was noted that the last evidence 
of active osteomyelitis was September 1946 at the time of a 
bone graft to the left ulna.  See also October 1949 rating 
decision.  No references to septic shock, bacteremia, 
respiratory failure, or COPD were contained in the 
examination report.  

According to the appellant, the Veteran had numerous private 
sector jobs following discharge from service.  For instance, 
the appellant indicated that the Veteran worked at the Ford 
Motor Company (FMC), Daimler Chrysler Corporation (DCC), and 
Martin-Marietta Corporation (MMC).  The appellant authorized 
VA to obtain any and all pertinent records from these 
companies pertaining to the Veteran.  VA requested such 
records, however, FMC and DCC had no records pertaining to 
the Veteran in their possession.  

MMC provided to VA medical records pertaining to the Veteran 
dated March 1961 to May 1987.  The bulk of these records, 
however, were unrelated to the current claim.  The Veteran 
was afforded a physical examination in March 1961 prior to 
beginning employment at MMC.  The Veteran disclosed the 
nature and severity of his "service-connected wounds," but 
the physical examination was otherwise normal and no evidence 
of septic shock, bacteremia, respiratory failure, or COPD was 
found at that time.  

The Veteran also received private medical care from J.C., 
M.D. in May 1987 for a ruptured duodenal ulcer, and the Board 
notes that he missed time from work at MMC as a result of 
this condition.  There were, however, no additional private 
records associated with this episode of care documenting 
treatment for a ruptured duodenal ulcer or residuals thereof.  
There was also no evidence of septic shock, bacteremia, 
respiratory failure, or COPD noted.

Efforts to contact Dr. J.C. to obtain any additional private 
medical records pertaining to the Veteran were unsuccessful.  
Correspondence from Dr. J.C.'s wife to the appellant dated 
September 2002 indicated that Dr. J.C. was seriously ill 
following a stroke and that he was unable to provide any 
additional information or records in support of the current 
claim. 

Associated with the Veteran's claims file is a clinical 
resume dated March 1992 written by the Veteran's primary care 
physician, M.W., M.D.  The clinical resume described in 
detail the Veteran's medical treatment at the Orlando 
Regional Medical Center (ORMC) during the last month of his 
life as well as his eventual death in January 1992.  
According to Dr. M.W., the Veteran was admitted to ORMC in 
early December 1991 because of weakness, confusion, and 
shortness of breath.  At the time of admission, the Veteran 
developed acute onset of confusion and was found to have a 
blood sugar level of 39 and severe carbon dioxide retention.

A history and physical examination dated December 1991 
indicated that the Veteran was recently diagnosed as having a 
history of severe cor pulmonale, probable COPD, and sleep 
apnea syndrome, as well as advanced heart and lung disease.  
His past medical history was significant for colon polyps and 
a duodenal ulcer.  The Veteran was encouraged to stop smoking 
and drinking, and lose weight.  

At admission, the Veteran provided a social history in which 
he admitted to smoking approximately two packs of cigarettes 
per day and drinking approximately one liter of wine per day.  
The Veteran was admitted for further evaluation of his 
multiple medical problems, including probable COPD. 

The clinical resume indicated that an echocardiogram was 
administered in December 1991, the results of which were 
consistent with right ventricle and atrial dilation with 
borderline mild pulmonary hypertension.  By mid-December 
1991, the Veteran had a feeding tube inserted, but Dr. M.W. 
noted that the Veteran was later re-intubated due to 
respiratory failure.  A tracheostomy was also performed.  

On December 25, 1991, the Veteran experienced an acute 
massive upper gastrointestinal hemorrhage.  D.A., M.D. 
performed an exploratory laparotomy.  An operative report 
associated with this procedure found that the Veteran had a 
large, perforated bleeding gastric ulcer on the lesser 
curvature.  The ulcer was repaired and a pyloroplasty was 
also performed, but no evidence of duodenal ulcer disease was 
noted.

The Veteran's condition continued to deteriorate.  He 
developed fever and pneumonia, and a nephrology consultation 
was ordered to consider ultrafiltration due to "volume 
overload."  The consulting physician, L.A., M.D., summarized 
the Veteran's course of treatment and observed that the 
Veteran's care was complicated by an episode of massive 
gastrointestinal bleeding and dehiscence of the operative 
wound.  Dr. L.A. noted that the wound became infected and 
that the Veteran "apparently was septic and at least from 
the wound there was growth of Candida."  

Candidasis is an "infection with a fungus of the genus 
Candida . . . .  It is usually a superficial infection of the 
skin or mucous membranes, although sometimes it manifests as 
a systemic infection or endocarditis."  Dorland's 
Illustrated Medical Dictionary, 282 ( 30th  ed., 2003).  Any 
form can become more severe in immuno-compromised patients.  
Id.

Upon physical examination, Dr. L.A. described the Veteran as 
"massively obese."  Dr. L.A. diagnosed the Veteran as 
having acute renal failure, multifactorial in etiology; fluid 
overload; chronic respiratory insufficiency, secondary to 
COPD; cor pulmonale; history of sleep apnea; a history of 
diabetes mellitus; and atherosclerotic heart disease, atrial 
fibrillation, and congestive heart failure.

By late-January 1992, Dr. M.W. stated that the Veteran 
developed irreversible coma and sepsis, possibly due to 
Staphylococcus septicemia.  Laboratory bloodwork results 
dated the day before the Veteran's death showed that he had 
"bacteroides species probable bacteroides caccae."  A chest 
x-ray showed evidence of abnormal diffuse interstitial 
opacification.  The final diagnoses were COPD, gram positive 
septicemia, hypotension, acute renal failure, and atrial 
fibrillation.  See March 1992 clinical resume, supra.  

The Veteran's death certificate revealed that he died on 
January [redacted], 1992 at the age of 65.  The death certificate 
listed the immediate cause of death as septic shock and noted 
that the immediate cause of death was due to or a consequence 
of bacteremia, respiratory failure, and COPD.  No references 
to the Veteran's military service or his service-connected 
disabilities were contained in the ORMC treatment notes or on 
the death certificate. 

In April 1992, Dr. M.W. submitted a statement to VA in 
support of the current claim.  Dr. M.W. stated that the 
Veteran was depressed and that this condition led to chronic 
alcoholism and nicotine addiction, and ultimately, his death.  
Dr. M.W. also opined that his depression was related to 
service.  

Dr. M.W. submitted an additional statement in November 1992 
in which he indicated that the Veteran died as a result of 
complications from COPD, stress, chronic alcoholism, and 
nicotine addiction, among other conditions.  Dr. M.W. stated 
that in his opinion, the Veteran's nicotine addiction and 
stress "had origins" in the Veteran's period of active 
service, particularly given his experiences in World War II. 

In December 2002, Dr. M.W. reported that he had no records 
pertaining to the Veteran, but that "from my memory," the 
Veteran had posttraumatic stress disorder (PTSD) "which led 
to alcohol and tobacco abuse, poor control of diabetes, and 
contributed to his death from septicemia, a complication to 
influenza and COPD from smoking and stress."  

The appellant submitted a statement to VA dated May 1993 in 
which she stated that the Veteran's osteomyelitis was last 
known to be active in 1987, as evidenced by an "oozing 
wound."

Following the Board's March 1997 remand, the RO obtained a VA 
medical opinion in December 1997 about the etiology of the 
Veteran's fatal infection.  The VA examiner reviewed the 
claims file and stated:

The veteran clearly had septic shock 
which was the final cause of his death.  
The veteran had multiple infections 
while in the hospital that could have 
been the primary inducer of this septic 
shock.  The most likely cause was his 
pneumonia.  He also had a wound 
infection from the surgery that he 
received.  I believe that it is very 
unlikely that the veteran's service-
connected disabilities were the source 
of or contributing to his death.  I 
would have expected that if the 
osteomyelitis had been a significant 
problem that it would have been active 
and there would have been some mention 
from at least one of the many 
physicians who examined him. . . .  

The veteran had multiple reasons for 
having septic shock, and I believe that 
it is very unlikely that his service-
connected disabilities contributed 
substantially or material to his death.

In September and October 1998, VA obtained Veterans Health 
Administration (VHA) opinions about the cause of the 
Veteran's death.  The first opinion dated September 1998 was 
authored by a VA pulmonologist who stated that there was 
insufficient documentation in the Veteran's claims file to 
determine the etiology of the Veteran's death and whether 
the Veteran's service-connected disabilities contributed to 
his death.

The second VHA opinion associated with the claims file was 
authored by a different VA pulmonologist in October 1998.  
This pulmonologist reviewed the claims file and identified 
the etiology of the Veteran's septic infection as being the 
result of a "gram negative or enteroccal sepsis or both."  
The pulmonologist further opined:
I have no reason to believe that the 
veteran's bacteremia and sepsis were 
etiologically related to his service-
connected left ulnar osteomyelitis.  
But I do feel certain that his 
extremely poor pulmonary reserve due to 
severe COPD had adversely impacted on 
his postoperative course eventuating in 
a fatal outcome. 

Also associated with the Veteran's claims file is a statement 
in support of the claim dated July 2003 from D.B., the 
Veteran's son.  D.B. stated that in his professional opinion 
as an archeologist with experience in forensic anthropology, 
he witnessed the Veteran exhibit behaviors consistent with 
PTSD.  He also stated that the Veteran had a microbial 
infection in his bones (i.e., "Brodie's abscess) as a result 
of the in-service wounds, and that this infection was the 
"probable cause" of the fatal sepsis.  

Following the Board's remand orders dated November 2003 and 
August 2004, VA obtained medical opinions from two different 
VA examiners in January 2004 about the link, if any, between 
the Veteran's claimed psychiatric and respiratory disorders, 
his period of active service, and his death.  VA examiners 
reviewed the Veteran's claims file in both instances.  

The first examiner, a physician, noted that the Veteran was a 
"lifelong cigarette abuser" and that this fact would make 
it "impossible" to determine when the Veteran began 
smoking.  The examiner noted that the Veteran went to the 
doctor infrequently, and that there was no documented 
evidence of testing in the 1970s or 1980s suggestive of 
chronic bronchitis.  In the absence of documented 
examinations or "bleeding tests," the examiner found it 
"impossible" to state whether the lifelong smoking habit 
caused the Veteran to have emphysema.  However, the examiner 
stated that lifelong smoking certainly "subjects one to the 
risk of chronic obstructive lung disease and the 
complications thereof."  The examiner also stated that there 
was no evidence of record to show that the Veteran's 
gastrointestinal bleeding was related to alcohol abuse, nor 
could the examiner state, without resorting to speculation, 
that the Veteran's service-connected disabilities 
"materially accelerated his death."

The second examiner, a psychiatrist, indicated that it was 
"likely" that the Veteran had PTSD before his death.  The 
examiner also acknowledged that individuals with PTSD 
"often" use alcohol and nicotine to treat anxiety and 
insomnia.  However, the examiner stated that the extent to 
which the PTSD, nicotine, and/or alcohol addiction 
contributed to his death was "difficult to estimate in the 
absence of further medical records or an autopsy."  

In July 2005, VA, at the appellant's request, contacted Dr. 
M.W. and requested additional records pertaining to the 
Veteran.  VA was informed that same month that the Veteran 
was last seen in 1992 and that his records had subsequently 
been destroyed.

The appellant's attorney filed motions to the Board 
requesting an extension of time in June and November 2007.  
Specifically, the appellant's attorney requested additional 
time to obtain and submit evidence to VA regarding the 
current claim.  Good cause having been found, the Board 
granted these requests in August and December 2007, 
respectively.

The appellant's attorney submitted a statement authored by 
P.C., M.D. dated November 2007.  Dr. P.C., an emergency 
medicine physician, stated:

This patient suffered from chronic 
osteomyelitis of the left ulna.  By 
definition, his condition was due to 
devitalized tissue including bone and 
soft tissues that sequester infection 
of a polymicrobial nature.  Although 
most cases of chronic osteomyelitis are 
polymicrobial in origin, the most 
commonly encountered organism is the 
gram positive bacteria Staphyloccocus 
aureus.  The natural history of the 
disease is a waxing and waning course 
including long intervals without 
symptoms.  The clinical hallmarks of 
inflammation (fever, leukocytosis, 
elevated CRP, etc.) may be absent.

The orthopedic community is in full 
agreement that administering 
antibiotics without the complete 
excision of the necrotic tissue to 
treat chronic osteomyelitis is futile.  
The rationale for this is that 
devitalized tissue serves as a nidus 
for further infection, effectively 
rendering the offending microorganisms 
"invisible" to the host blood stream 
and immune system.

After reviewing the patient's records 
it is clear that he died as a sequela 
of gram positive septicemia which led 
to multi-system organ failure.  I have 
seen no evidence that his chronic 
infection was adequately treated 
surgically, and in fact, it continued 
to be intermittently symptomatic until 
the late 1980's.  It is my opinion that 
this patient's chronic osteomyelitis is 
at least as likely as not to have 
contributed to his bacteremia and 
subsequent death.       

In December 2008, VA obtained an independent medical 
examination (IME) opinion given the complexity of the current 
claim.  The examiner, an infectious diseases specialist, 
thoroughly reviewed the Veteran's claims file.  The examiner 
concluded that it was "highly unlikely" that the Veteran's 
service-connected osteomyelitis was the principal or 
contributory cause of the Veteran's death.  In support of 
this conclusion, the examiner noted that (1) the Veteran had 
various comorbidities, all of which increased the risk of 
complications or death; and (2) there was no evidence 
contained in the terminal hospital records that the Veteran 
had chronic, active osteomyelitis.  

The examiner noted that the Veteran's course of treatment was 
complicated by dehiscence, an infected wound, pneumonia, and 
Bacteroides caccae.  These conditions ultimately led to 
septic shock and death.  According to the examiner, 
Bacteroides caccae bacteremia was an anaerobic gram negative 
organism originating from the gastrointestinal tract, 
especially after surgery.  Here, the examiner opined that 
that organism "most likely" originated from the Veteran's 
bowel.  Moreoever, the examiner stated that there were 
multiple reasons to explain the Veteran's septic shock (i.e., 
pneumonia, bacteremia (bowel source), or wound infection), 
and that Bacteroides caccae would be a "very unusual" 
bacteria to cause osteomyelitis.  

The examiner also found no references to chronic, active 
ostemyelitis contained in the admission report and no 
evidence of left upper extremity swelling, infections in the 
left ulna with polymicrobial flora or with gram positive 
organisms that required medical attention, or a chronic wound 
that would be consistent with active osteomyelitis.  The 
examiner noted that if the Veteran had active osteomyelitis 
at the time of his death, "I would expect that the [Veteran] 
to have multiple admissions and treatments for osteomyelitis 
during the years and months prior to his last admission if 
osteomyelitis would have been an active problem."  

Furthermore, the examiner observed no evidence of any 
clinical findings suggestive of chronic osteomyelitis (i.e., 
pain or swelling of the arm) at the time of the terminal 
hospital admission.  The examiner stated that inflammatory 
markers typically showing evidence of active osteomyelitis 
(fever, leukocytosis, ESR, CRP, thrombocytosis) would not be 
reliable in this case as the Veteran had multiple infections 
and comorbidities.  The examiner also concluded that 
osteomyelitis would be an "extremely unusual etiology" for 
sepsis, particularly where, as here, there were multiple, 
"more obvious" sources to explain the Veteran's sepsis.   

The appellant's attorney submitted a medical opinion 
authored by M.C., M.D. in July 2009 in support of the 
current claim.  According to Dr. M.C, he reviewed the 
Veteran's "historical medical records and service 
records," as well as conducted interviews with the 
Veteran's wife and son.  Dr. M.C. discussed in significant 
detail the Veteran's military history, including his in-
service, combat-related wounds, as well as the events 
surrounding his terminal hospital admission and eventual 
death.  Based on interviews with the appellant and her son, 
as well as a review of the abovementioned records, Dr. M.C. 
noted the "classic development and progression" of 
symptoms of PTSD, alcohol dependence secondary to PTSD, 
"and a combination of quietly destructive behaviors 
directly related to [the Veteran's] combat experience that 
subsequently led to his demise."  

Dr. M.C. determined that the Veteran's "premature demise" 
could be directly related to his combat experiences and his 
then-undiagnosed PTSD.  In particular, Dr. M.C. noted that 
the Veteran had no psychiatric illnesses, substance abuse 
disorders, or any other forms of illness prior to service.  
In service, it was noted that the Veteran experienced 
"profound and severe" combat and that he was wounded in 
action.  Following discharge from service, the appellant 
and her son indicated to Dr. M.C. that the Veteran 
experienced a host of symptoms, including impaired sleep, 
social isolation, intrusive thoughts, fear, anger, 
helplessness, and avoidant behavior, among others.  Dr. 
M.C. also noted:

There is not a single disease that led 
to the demise of this veteran that was 
not related to the behaviors, actions, 
and symptoms associated with PTSD and 
his wish to bury and ameliorate the 
symptoms through alcohol dependence, 
morbid obesity, and nicotine dependence 
. . . .      
This patient would not have COPD if it 
were not for the use of tobacco which 
was utilized to ameliorate, just like 
alcohol was, the signs and symptoms of 
PTSD which tortured him all of his life.  
In addition, there is a clear and 
documented causal relationship between 
smoking, alcohol use, and the 
development of peptic ulcer disease. 

Relying on his professional training and expertise, as well 
as a review of several scholarly articles, Dr. M.C. concluded 
that the Veteran had chronic, delayed onset PTSD which 
developed after his period of active service.  According to 
Dr. M.C., the Veteran used nicotine, alcohol, and food to 
cope with and/or assuage his PTSD symptoms.  These behaviors 
eventually led to the development of the Veteran's COPD, 
diabetes, and peptic ulcer disease, and ultimately resulted 
in his death.

The Board also notes that the appellant has submitted various 
articles and abstracts that described osteomyelitis and the 
effects of this condition.  These articles and abstracts were 
reviewed and associated with the claims file.  This evidence, 
however, does not have bearing on the issue on appeal.  See 
38 C.F.R. § 20.1304(c) (2008).  Specifically, these articles 
are too general in nature to provide, alone, the necessary 
evidence to show that the Veteran's death was caused by, or 
substantially or materially contributed to by, a disability 
or disease incurred in or aggravated by service.  See Sacks 
v. West, 11 Vet. App. 314, 316-17 (1998).  The medical 
treatise, textbook, or article must provide more than 
speculative, generic statements not relevant to the Veteran's 
claim but must discuss generic relationships with a degree of 
certainty for the facts of a specific case.  See Wallin v. 
West, 11 Vet. App. 509, 514 (1998).  Here, the articles in 
the current case do not address the facts of the Veteran's 
specific case.  Thus, the Board concludes that these articles 
do not show that the Veteran's death was caused by, or 
substantially or materially contributed to by, a disability 
or disease incurred in or aggravated by service.
Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for septic shock, bacteremia, respiratory failure, 
or COPD in this case.  The Veteran's STRs were negative for a 
diagnosis of or treatment for these conditions. 

The first pertinent post-service evidence documenting these 
conditions is dated many years after discharge from service.  
The Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2003).  In this case, the lapse of decades between service 
and the first evidence of septic shock, bacteremia, 
respiratory failure, and COPD is evidence against the claim.  
Furthermore, although the Veteran was diagnosed with these 
conditions at the time of his death, there is no competent, 
probative medical evidence of record linking these 
disabilities to the Veteran's period of active service on a 
direct basis.

The Board observes that the appellant, as well as the 
Veteran's family and friends, have submitted numerous lay 
statements expressing their beliefs that the Veteran's COPD 
was related to service.  The Court has in the past held that 
lay testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within 
the personal knowledge and observations of the witness.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
However, the Court has also held that lay persons, such as 
the appellant, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability that may be related to 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
Here, the appellant or other lay persons were capable of 
observing the Veteran's symptoms such as shortness of breath 
or difficulty breathing, but neither she, nor other lay 
persons are competent (i.e., professionally qualified) to 
offer an opinion as to the cause of the Veteran's septic 
shock, bacteremia, respiratory failure, or COPD and its 
relationship to his service, if any.  

Even assuming that the appellant or other lay persons are 
competent to offer an opinion as to the cause of the 
Veteran's septic shock, bacteremia, respiratory failure, or 
COPD and its relationship to his service, the Board finds 
that any such statements made by the appellant or other lay 
persons in this regard are entitled to limited probative 
value since these lay persons lack any medical training.  See 
38 C.F.R. § 3.159(a)(1) (2008) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions); Cf. Davidson v. 
Shinseki, 2009 WL 2914339 (Fed. Cir. 2009).  Furthermore, 
these lay persons, including the appellant, neither cited to 
medical evidence of record nor provided a rationale to 
support the claimed contentions.  

As an alternative to establishing the second and third prong 
in Hickson, the appellant may show a continuity of 
symptomatology.  See Barr and Savage, supra.  Continuity of 
symptomatology may be established if (1) the condition was 
"noted" during service; (2) there is evidence of post-
service continuity of the same symptomatology; and (3) there 
is medical, or in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence of record does not establish continuity of 
symptomatology in this case.  Although the Veteran was 
treated for septic shock, bacteremia, respiratory failure, 
and COPD after discharge from service, there is no evidence 
of continuity of symptoms after service prior to 1992, nor is 
there any evidence linking the current disabilities to 
service.  Consequently, the Board finds that the appellant 
failed to establish continuity of symptomatology in this 
case.

In view of the absence of abnormal findings in service and 
the first suggestion of pertinent disability many years after 
service, relating the Veteran's septic shock, bacteremia, 
respiratory failure, or COPD to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  As previously stated, entitlement to 
direct service connection requires a finding that there is a 
current disability that has a relationship to an in-service 
injury or disease.  In this case, there is competent medical 
evidence showing diagnoses of septic shock, bacteremia, 
respiratory failure, and COPD, but there is no competent, 
probative medical evidence to link these diseases, which 
occurred many years after discharge from service, to the 
Veteran's period of active service.  Accordingly, the Board 
concludes that service connection for septic shock, 
bacteremia, respiratory failure, and COPD must be denied on a 
direct basis. 

The appellant also contends that the Veteran's respiratory 
disability, to include COPD, is secondary to a claimed 
psychiatric disorder (i.e., that the psychiatric disorder 
caused the Veteran to smoke cigarettes which led to COPD and 
death).  As discussed above, service connection for COPD is 
not warranted on a direct basis in this case.  The Veteran 
was also not service-connected for a psychiatric disorder 
during his lifetime, such a claim was not pending at the time 
of his death, and no evidence of a psychiatric disorder was 
listed on the Veteran's death certificate as either a 
principal or contributory cause of death.  

Nevertheless, the Veteran's son testified in September 1996 
about the Veteran's alleged PTSD.  D.B. indicated at that 
time that this claimed condition, in combination with others, 
including substance abuse, ultimately led to the fatal 
infection that killed the Veteran many years later in January 
1992.  D.B. also offered similar statements in his July 2003 
letter to VA in support of the current claim.

The Board finds that D.B.'s July 2003 opinion has limited 
probative value.  Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a)(1).  In this 
case, it is unlikely that D.B.'s statements as an "expert" 
anthropologist in support of the current claim constitute 
competent medical evidence.  See Cox v. Nicholson, 20 Vet. 
App. 563, 569 (2007).  Even if the Board were to assume that 
D.B. was professionally qualified to offer a medical opinion 
about the Veteran's alleged psychiatric disorder and its 
relationship to service, D.B. neither cited to medical 
evidence of record nor provided a rationale to support his 
contentions.  D.B. also provided conflicting statements 
through out the pendency of this appeal in which he attempted 
to link any and all disabilities that the Veteran experienced 
during his lifetime to the Veteran's period of service and/or 
subsequent death.

Similarly, the Board acknowledges that Dr. M.W. submitted 
statements in April 1992, November 1992, and December 2002 in 
which he indicated that the Veteran had a psychiatric 
disability (i.e., stress, depression, or PTSD) which "had 
origins" during the Veteran's period of active service, and 
that this psychiatric condition led the Veteran to abuse 
nicotine and alcohol.  In turn, Dr. M.W. stated that the 
Veteran's abuse of these substances led to COPD and 
ultimately, the Veteran's death.  Requests by VA to obtain 
additional records from Dr. M.W. were unsuccessful, with 
indications that the records pertaining to the Veteran were 
destroyed.  Instead, the Dr. M.W. relied only on "my 
memory" in providing these opinions.  

Likewise, a VA psychiatrist indicated in January 2004 that it 
was "likely" that the Veteran had PTSD before his death.  
The examiner also acknowledged that individuals with PTSD 
"often" use alcohol and nicotine to treat anxiety and 
insomnia.  However, the examiner stated that the extent to 
which the PTSD, nicotine, and/or alcohol addiction 
contributed to this Veteran's death was "difficult to 
estimate in the absence of further medical records or an 
autopsy."  
The Board finds that Dr. M.W.'s opinions as well as the 
January 2004 VA examiner's opinion are entitled to limited 
probative value in this case since neither physician cited to 
specific evidence of record nor provided a rationale to 
support the contention that the Veteran had a psychiatric 
disorder during his lifetime.  

On the contrary, the Board notes that the recently submitted 
August 2009 private medical opinion by Dr. M.C. involved a 
review of the Veteran's "historical medical records and 
service records," interviews with the Veteran's wife and 
son, and consideration of several pertinent, scholarly 
articles.  Dr. M.C. concluded that the Veteran used nicotine, 
alcohol, and food to cope with and/or assuage his PTSD 
symptoms.  These behaviors eventually led to the development 
of the Veteran's COPD, diabetes, and peptic ulcer disease, 
and ultimately resulted in his death.

The Board finds in this case that Dr. M.C.'s opinion is 
thorough, comprehensive, and supported by reference to 
medical evidence of record as well as pertinent, scholarly 
articles.  The Board also acknowledges that it is entirely 
possible that the Veteran did, in fact, have a psychiatric 
disorder, to include PTSD, during his lifetime.  However, 
taking into consideration of the Veteran's combat status 
under 38 U.S.C.A. § 1154(b), even if the Veteran had a 
psychiatric disorder during his lifetime such as those 
described above, the Veteran was not service-connected for a 
psychiatric disorder during his lifetime, such a claim was 
not pending at the time of his death, and no evidence of a 
psychiatric disorder was listed on the Veteran's death 
certificate as either a principal or contributory cause of 
death.  Accordingly, the Board finds that the appellant 
cannot establish service connection for a psychiatric 
disorder on a direct basis, and as such, secondary service 
connection for a respiratory disability, to include COPD, as 
secondary to a psychiatric disorder, is not warranted.  

Moreover, the provisions of 38 C.F.R. § 3.300 are not 
applicable in this case as the Veteran's respiratory 
disability, to include COPD, cannot be service-connected on 
some basis other than the Veteran's use of tobacco products 
during service, nor is there evidence, as discussed above, 
that the respiratory disability became manifest during 
service.  

The Board notes that there is conflicting evidence with 
regard to whether the Veteran's service-connected 
osteomyelitis contributed to his death.  While the Board may 
not reject a favorable medical opinion based on its own 
unsubstantiated medical conclusions, see Obert v. Brown, 
5 Vet. App. 30, 33 (1993), the Board does have the authority 
to "discount the weight and probity of evidence in the light 
of its own inherent characteristics and its relationship to 
other items of evidence."  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. .  As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A 
physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  However, the Court in the past 
has declined to adopt the "treating physician rule," which 
would give the opinions of treating physicians greater weight 
in claims made by the appellant.  See Guerrieri, 4 Vet. App. 
at 471-72; Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

On one hand, the Veteran's son, D.B., submitted a July 2003 
statement in support of the current claim in his capacity as 
an archeologist with experience in forensic anthropology.  
The Board notes that the bulk of D.B.'s letter attempted to 
establish his credibility, based on his training and 
experience, to support his opinion that the Veteran had a 
"Brodie's abscess" and that this condition allowed bacteria 
and infection to spread through out the Veteran's bloodstream 
for many years, eventually resulting in his death.  As 
discussed above, the Board finds it unlikely that D.B. is 
professionally qualified to offer a medical opinion in this 
case.  See 38 C.F.R. § 3.159(a)(1).  Even if the Board was to 
assume that D.B. was professionally qualified to offer a 
medical opinion about the Veteran's service-connected 
osteomyelitis and its alleged relationship to the Veteran's 
death, D.B. neither cited to medical evidence of record nor 
provided a rationale to support his contentions.  
Furthermore, the Board finds that the other opinions of 
record offered by qualified medical professionals are 
entitled to greater probative weight. 

For example, Dr. P.C.'s November 2007 private medical opinion 
concluded that it was "at least as likely as not" that the 
Veteran's service-connected osteomyelitis contributed to the 
Veteran's bacteremia and subsequent death.  Dr. P.C.'s 
opinion was based on a review of the claims file and 
discussed in significant detail the "natural history" of 
osteomyelitis (i.e., the "a waxing and waning course 
including long intervals without symptoms" and the absence 
of the clinical hallmarks of inflammation).  In addition, Dr. 
P.C. concluded that there was no evidence of record to show 
that the Veteran's osteomyelitis was properly treated at the 
time that he sustained in-service combat wounds and that the 
osteomyelitis was symptomatic until the late 1980's.  
(Emphasis added).  

The Board acknowledges that there are other VA medical 
opinions of record dated September 1998, October 1998, and 
January 2004.  These opinions, however, are either 
speculative or inadequate and as such, are entitled to 
limited probative value.  

For example, the September 1998 VA pulmonologist stated 
that there was insufficient documentation in the claims 
file to determine the etiology of the Veteran's death and 
whether the Veteran's service-connected disabilities 
contributed to his death.  The October 1998 VA 
pulmonologist was unable to articulate a rationale for why 
he had "no reason to believe" that the Veteran's 
bacteremia and sepsis were etiologically related to his 
service-connected left ulnar osteomyelitis.  VA requested 
two separate examinations in connection with the current 
claim in January 2004, but neither examiner was able to 
state that the Veteran's service-connected disabilities 
substantially or materially contributed to his death 
without resorting to speculation.  

Service connection, however, may not be based on a resort 
to pure speculation or even remote possibility.  See 38 
C.F.R. § 3.102.  Furthermore, an opinion that a current 
disorder could be related to service is not adequate to 
support a claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (holding that a physician's statement that a 
service-connected disorder "may or may not" have prevented 
medical personnel from averting the Veteran's death was not 
sufficient to support a claim); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996) (holding that a general and inconclusive 
statement about the possibility of a link was not 
sufficient).

Although Dr. P.C. is competent to provide a medical opinion 
about the Veteran's service-connected osteomyelitis and its 
alleged contributory relationship to his death, the Board 
attaches greater probative weight to the December 1997 VA 
opinion and the December 2008 IME opinion.
  
Notably, Dr. P.C.'s conclusion that it was "at least as 
likely as not" that the Veteran's service-connected 
osteomyelitis contributed to the Veteran's bacteremia and 
subsequent death was based on two theories, neither of which 
were supported by the evidence of record.  First, Dr. P.C. 
claimed that there was no evidence of record to show that the 
Veteran's osteomyelitis was properly treated following his 
in-service wounds.  However, Dr. P.C. neither cited to 
medical evidence of record nor provided a rationale to 
support this conclusion.  

On the contrary, a careful review of the evidence of record 
showed that the Veteran was afforded a VA examination in 
September 1949.  The examiner diagnosed the Veteran as having 
a history of osteomyelitis of the left ulna, but noted no 
evidence of active osteomyelitis at that time.  In addition, 
it was noted that the last evidence of active osteomyelitis 
was September 1946 at the time of a bone graft to the left 
ulna.  There was also no evidence of record that indicated 
that the Veteran's osteomyelitis was treated improperly in 
service.

Second, Dr. P.C. indicated that the Veteran's osteomyelitis 
was intermittently symptomatic until the late 1980's.  The 
Board notes that there were no records associated with the 
claims file that showed evidence of active osteomyelitis 
during the 1980s.  The appellant, however, expressed her 
personal opinion that the Veteran's osteomyelitis was last 
known to be active in 1987, as evidenced by an "oozing 
wound."  As discussed above, the appellant is not 
professionally qualified to make such a medical 
determination, and there is no objective medical evidence to 
support Dr. P.C.'s conclusion that the Veteran's 
osteomyelitis was intermittently symptomatic until the late 
1980's.  Even if the Veteran's osteomyelitis was active until 
the late 1980s, there was no evidence of record to show that 
it was active at the time of the Veteran's death in January 
1992.  

The December 1997 VA opinion and December 2008 IME opinion 
specifically refute Dr. P.C.'s conclusions.  Both examiners 
noted that if the Veteran's osteomyelitis was active prior to 
his death, there would have been multiple admissions and 
treatments for osteomyelitis during the intervening months 
and years.  The record is devoid of any such objective 
evidence.  Likewise, both examiners observed no evidence of 
active osteomyelitis, or clinical findings suggestive of 
active osteomyelitis at the time of the Veteran's final 
hospitalization.  Given the extensive amount of records 
associated with this period of care and the large number of 
physicians involved in the Veteran's treatment at the time of 
his death, both examiners rightly indicated that if the 
Veteran's osteomyelitis was active at the time of his death, 
it would have been noted by one of the many physicians or in 
one of the many treatment notes generated at that time.  It 
was not.  

Moreover, the December 2008 IME examiner further stated that 
osteomyelitis would be an "extremely unusual etiology" for 
sepsis, particularly where, as here, there were multiple, 
"more obvious" sources (i.e., pneumonia, bacteremia (bowel 
source), or wound infection) to explain the Veteran's sepsis.  
In fact, the December 2008 IME examiner stated that the 
Bacteroides caccae bacteremia, which eventually contributed 
to the Veteran's death, "most likely" originated from the 
Veteran's bowel following post-surgical complications.  

Accordingly, the Board finds the December 1997 VA opinion and 
the December 2008 IME opinion to be highly probative evidence 
regarding the issue on appeal.  
These examiners thoroughly reviewed the Veteran's claims file 
before rendering an opinion and provided a complete rationale 
to support the conclusions offered.    Furthermore, the Board 
finds that the December 2008 IME examiner, by virtue of her 
training and expertise as an infectious disease specialist, 
is best qualified to offer the medical insight and opinion 
necessary to properly adjudicate the appellant's claim.  

In summary, the evidence of record shows that the diseases 
that resulted in the Veteran's death were not manifested 
during service.  Moreover, there is no competent, probative 
medical evidence of record to show that the diseases were 
related to service under any theory of causation.  
Accordingly, the Board finds that the Veteran's death was 
not caused by, or substantially or  materially contributed 
to by, a disability or disease incurred in or aggravated by 
service.  Thus, the appellant's claim of entitlement to 
service connection for the cause of the Veteran's death is 
denied.

Dependents' Educational Assistance (DEA) Benefits

The child or a surviving spouse of a veteran is eligible for 
educational assistance benefits under 38 U.S.C.A., Chapter 35 
where the Veteran was (1) discharged from service under 
conditions other than dishonorable, or died in service; or 
(2) has a permanent total service-connected disability; or 
(3) a permanent total service-connected disability was in 
existence at the date of the Veteran's death; or (4) died as 
a result of a service-connected disability. 38 C.F.R. § 
3.807(a).

In this case, the Veteran had an honorable discharge. As 
explained above, however, the Veteran did not have a 
permanent total service-connected disability during his 
lifetime or at the time of his death, and the cause of the 
Veteran's death is not service-connected.  Accordingly, the 
criteria for eligibility for DEA benefits are not met, and 
neither the appellant nor the appellant's children are 
entitled to such benefits.

In reaching these conclusions, the Board has applied the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

In the context of a claim for DIC benefits, the notice must 
include (1) a statement of the conditions, if any, for which 
the Veteran was service connected at the time of his or 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  VA is not 
relieved of its obligation to provide notice merely because 
it had in its possession some evidence relevant to each 
element of the appellant's claim.  Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).

The appellant was not provided proper VCAA notice in this 
case.  In this case, the Board finds that any notice errors 
with respect to the information and evidence needed to 
substantiate the appellant's claims did not affect the 
essential fairness of the adjudication.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).  

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the enactment of the current section 5103(a) requirements 
in 2000.  The Board notes, however, that the appellant 
subsequently received notice of the information and evidence 
needed to substantiate a claim based on the cause of the 
Veteran's death.  Notably, the appellant was advised of the 
conditions for which the Veteran was service-connected at the 
time of his death and she was provided an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition.  The 
appellant was also afforded an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  See April 2005 and 
April 2007 notice letters; May 1992 statement of the case 
(SOC); October 1992, August 1993, February 1998, April 2004, 
December 2005, and April 2007 supplemental statements of the 
case (SSOCs).

The appellant was also provided with notice, via an April 
2007 letter, of the information and evidence necessary to 
establish a disability rating and an effective date.  
Although this letter was provided after the initial AOJ 
decision in this case, there is no prejudice to the 
appellant.  This issue is moot since a disability rating and 
an effective date will not be assigned in this case. 

Based on the notices provided to the appellant, the Board 
finds that a reasonable person could be expected to 
understand what information and evidence is required to 
substantiate the claims.  These documents explained what 
information and evidence was needed to substantiate the 
claims, and a reasonable person would be expected to 
understand the information contained therein.  

Additionally, the appellant has made specific arguments 
during the pendency of this appeal in which she attempted to 
link the Veteran's disabilities, both service-connected and 
non-service-connected, to his period of active service and/or 
the cause of death.  See April 1992 notice of disagreement; 
August 1992 substantive appeal; and appellant's statements 
dated August 1992, May 1993, November 1993, March 1998, May 
1999, November 2002, and November 2005.  Furthermore, the 
appellant is represented by a private attorney.  This 
attorney has put forth evidence and argument in support of 
the current claims.  See Overton,  20 Vet. App. at 438 
(appellant's representation by counsel "is a factor that must 
be considered when determining whether that appellant has 
been prejudiced by any notice error").  In sum, the Board 
finds that any deficiency in the notice to the appellant or 
the timing of the notice is harmless error.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
The Veteran's service treatment and available post-service 
treatment records have been obtained.  The Veteran was 
afforded VA examinations during his lifetime, and VA 
solicited numerous additional medical opinions after the 
Veteran's death in conjunction with the current claims.  
Accordingly, the Board finds that VA has complied, to the 
extent required, with the duty-to- assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to DEA benefits is denied.


____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


